DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1, 2, 4-9, 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 11-16 and 18-20 of US Patent 10,037,351. Claims 1, 2, 4-9, 11-16 and 18-20 of the subject application are directed to the same invention as the corresponding claims of the issued patent, as shown below, with some differences in some claim limitations.

Claim
14/842,866
Claim
US 10,037,351
1
A computer-implemented method for correlating artifacts between a versioned domain and an un-versioned domain, comprising: generating metadata having attributes of both of the versioned domain and the un- versioned domains, for an artifact in a set of artifacts, wherein the metadata is associated with the set of artifacts used in the versioned domain and the un-versioned domain; creating an instance using a specific version of a versioned artifact definition, wherein the instance comprises a first part directly created from the versioned artifact definition and a second part created from an un-versioned artifact definition; specifying linkages between a respective representation of the artifact in the versioned domain and the un-versioned domain, wherein a specified linkage defines a relationship between multiple versions of an artifact in the versioned domain to a single un-versioned representation of a same artifact in the un-versioned domain; in response to providing a set of facades used to perform a selected one from the group consisting of author, execute and update instances of the artifact from either the versioned domain or the un- versioned domain, receiving a selection of one of a versioned facade and an un-versioned facade to update instance data and performing the update using a set of predefined validation rules; and correlating all versions of the artifact definition to a single un-versioned definition, wherein the artifact definition of the single un-versioned definition is also 

A computer-implemented method for correlating artifacts between a versioned domain and an un-versioned domain, comprising: generating metadata having attributes of both of the versioned domain and the un- versioned domains, for an artifact in a set of artifacts, wherein the metadata is associated with the set of artifacts used in the versioned domain and the un-versioned domain; creating an instance of the artifact using a specific version of a versioned artifact definition for the artifact, wherein the instance comprises a first part directly created from the versioned artifact definition and a second part created from an un-versioned artifact definition for the artifact; specifying linkages between a respective representation of the artifact in the versioned domain and the un-versioned domain, wherein a specified linkage defines a relationship between multiple versions of an artifact in the versioned domain to a single un-versioned representation of a same artifact in the un-versioned domain; in response to providing a set of facades used to perform a selected one of author, execute and update instances of the artifact from either the versioned domain or the un-versioned domain, receiving the selected one of author, execute and update instances of the artifact from either the versioned domain or the un-versioned domain, wherein the selected one of author, execute and update instances of the artifact is performed using a set of predefined validation rules; and correlating all versions of the artifact definition to a 
.


The method of claim 1, wherein generating metadata further comprises: assigning a unique identifier (UID) to the artifact which includes an invariant component, shared by all versions of the versioned definition as well as the un-versioned definition, wherein the UID is expressed in a first form as Versioned: <common UID>_<version ID> and a second form as Un-versioned: <common UID>, wherein a system uses the <common UID> fragment to identify all versions of a same artifact as well as an associated single un-versioned definition and wherein the UID is 

The method of claim 1, wherein generating metadata further comprises: assigning a unique identifier (UID) to the artifact which includes an invariant component, shared by all versions of the versioned definition as well as the un-versioned definition, wherein the UID is expressed in a first form as Versioned: <common UID>_<version ID> and a second form as Un-versioned: <common UID>, wherein a system uses the <common UID> fragment to identify all versions of a same artifact as well as an associated single un-versioned definition and wherein the UID is 

The method of claim 1, further comprising: updating the artifact definition in the versioned domain, wherein a user change to a latest version n of the artifact definition creates a new version n+1 including the user change, wherein the user change is one of an addition, a removal and a modify and for each user change a corresponding mapping to the un-versioned artifact definition is made to synchronize the un- versioned artifact definition wherein: in response to a change in a validation rule in the set of predefined validation rules associated with the attributes of the artifact definition, making no update to the un-versioned artifact definition; in response to a facet change that can be applied to the un-versioned artifact definition in a compatible way, changing the attribute in the un-versioned definition; and in response to a facet change that cannot be applied to the un-versioned artifact definition in a compatible way, adding a new attribute to the un-versioned definition using the set of predefined validation rules associated with the attributes of the versioned artifact definition.
4
The method of claim 1, further comprising: updating the artifact definition in the versioned domain, wherein a user change to a latest version n of the artifact definition creates a new version n+1 including the user change, wherein the user change is one of an addition, a removal and a modify and for each user change a corresponding mapping to the un-versioned artifact definition is made to synchronize the un- versioned artifact definition wherein:  in response to a change in a validation rule in the set of predefined validation rules associated with the attributes of the artifact definition, making no update to the un-versioned artifact definition; in response to a facet change that can be applied to the un-versioned artifact definition in a compatible way, changing the attribute in the un-versioned definition; and in response to a facet change that cannot be applied to the un-versioned artifact definition in a compatible way, adding a new attribute to the un-versioned definition using the set of predefined validation rules associated with the attributes of the versioned artifact definition.
5
The method of claim 1,wherein the set of predefined validation rules comprise one or more predefined validation rules associated with the attributes of the artifact definition and wherein the one or more rules in the set of predefined validation rules validate changes received against a particular version of the versioned definition using the one or more predefined validation rules in the versioned definition, whether the instance updated is an un- versioned instance or a versioned instance.
5
The method of claim 1,wherein the set of predefined validation rules comprise one or more predefined validation rules associated with the attributes of the artifact definition and wherein the one or more rules in the set of predefined validation rules validate changes received against a particular version of the versioned definition using the one or more predefined validation rules in the versioned definition, whether the instance updated is an un-versioned instance or a versioned instance.

The method of claim 1,wherein the correlating further comprises a first level of correlation at an artifact level and a second level of correlation at an attribute level, wherein the correlation associates artifacts using unique identifiers as applicable to definitions and instances.
6
The method of claim 1,wherein the correlating further comprises a first level of correlation at an artifact level and a second level of correlation at an attribute level, wherein the correlation associates artifacts using unique identifiers as applicable to definitions and instances
7
The method of claim 1,wherein a look up of one of the first part and the second part may be performed using a remaining one of the first part and the second part which also shares an invariant component, shared by all versions of the versioned definition as well as the un- versioned definition.
7
The method of claim 1,wherein a look up of one of the first part and the second part may be performed using a remaining one of the first part and the second part which also shares an invariant component, shared by all versions of the versioned definition as well as the un- versioned definition.
8
A computer program product for correlating artifacts between a versioned domain and an un-versioned domain, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor unit to cause the processor unit to:generate metadata having attributes of both of the versioned domain and the un- versioned domains, for an artifact in a set of artifacts, wherein the metadata is associated with the set of artifacts used in the versioned domain and the un-versioned domain; create an instance using a specific version of a versioned artifact definition, wherein the instance comprises a first part directly created from the versioned artifact definition and a second part created from an un-versioned artifact definition; specify linkages between a respective representation of the artifact in the versioned domain and the un-versioned domain, wherein a specified linkage defines a relationship between multiple versions of an artifact in the versioned domain to a single un-versioned representation of a same artifact in the un-versioned domain; in response to providing a set of facades used to perform a selected one from the group consisting of author, execute and update instances of the artifact from either the versioned domain or the un- versioned domain, receive a selection of the versioned facade to update instance data, in response to receiving the selection of the versioned facade, accessing only those attributes defined on a specific version of the versioned definition and the set of predefined validation rules for attributes of that specific version of the versioned definition; validate updates on the versioned facade directly against the specific version of the versioned definition; in response to the updates 

A computer program product for correlating artifacts between a versioned domain and an un-versioned domain, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor unit to cause the processor unit to: generate metadata having attributes of both of the versioned domain and the un-versioned domains, for an artifact in a set of artifacts, wherein the metadata is associated with the set of artifacts used in the versioned domain and the un-versioned domain; create an instance of the artifact using a specific version of a versioned artifact definition for the artifact, wherein the instance comprises a first part directly created from the versioned artifact definition and a second part created from an un-versioned artifact definition for the artifact; specify linkages between a respective representation of the artifact in the versioned domain and the un-versioned domain, wherein a specified linkage defines a relationship between multiple versions of an artifact in the versioned domain to a single un-versioned representation of a same artifact in the un-versioned domain; in response to providing a set of facades used to perform a selected one of author, execute and update instances of the artifact from either the versioned domain or the un-versioned domain, receive the selected one of author, execute and update instances of the artifact from either the versioned domain or the un-versioned domain, wherein the selected one of author, execute and update instances of the artifact is performed using a set of predefined validation rules; and correlate all versions of the artifact definition to a single un-versioned definition, wherein the artifact definition of the single un-

The computer program product of claim 8, wherein the program instructions executable by the processor unit to cause the processor unit to generate metadata further comprises program instructions executable by the processor unit to cause the processor unit to:assign a unique identifier (UID) to the artifact which includes an invariant component, shared by all versions of the versioned definition as well as the un-versioned definition, wherein the UID is expressed in a first form as Versioned: <common UID>_<version ID> and a second form as Un-versioned: <common UID>, wherein a system uses the <common UID> fragment to identify all versions of a same artifact as well as an associated single un-versioned 

The computer program product of claim 8, wherein the program instructions executable by the processor unit to cause the processor unit to generate metadata further comprises program instructions executable by the processor unit to cause the processor unit to: assign a unique identifier (UID) to the artifact which includes an invariant component, shared by all versions of the versioned definition as well as the un-versioned definition, wherein the UID is expressed in a first form as Versioned: <common UID>_<version ID> and a second form as Un-versioned: <common UID>, wherein a system uses the <common UID> fragment to identify all versions of a same artifact as well as an associated single un-versioned 

The computer program product of claim 8, further comprising program instructions executable by the processor unit to cause the processor unit to:update the artifact definition in the versioned domain, wherein a user change to a latest version n of the artifact definition creates a new version n+1 including the user change, wherein the user change is one of an addition, a removal and a modify and for each user change making a corresponding mapping to the un-versioned artifact definition to synchronize the un- versioned artifact definition wherein: in response to a change in a validation rule in the set of predefined validation rules associated with the attributes of the artifact definition, make no update to the un-versioned artifact definition; in response to a facet change that can be applied to the un-versioned artifact definition in a compatible way, change the attribute in the un-versioned definition; and in response to a facet change that cannot be applied to the un-versioned artifact definition in a compatible way, add a new attribute to the un-versioned definition using the set of predefined validation rules associated with the attributes of the versioned artifact definition.
11
The computer program product of claim 8, further comprising program instructions executable by the processor unit to cause the processor unit to: update the artifact definition in the versioned domain, wherein a user change to a latest version n of the artifact definition creates a new version n+1 including the user change, wherein the user change is one of an addition, a removal and a modify and for each user change making a corresponding mapping to the un-versioned artifact definition to synchronize the un-versioned artifact definition wherein: in response to a change in a validation rule in the set of predefined validation rules associated with the attributes of the artifact definition, make no update to the un-versioned artifact definition; in response to a facet change that can be applied to the un-versioned artifact definition in a compatible way, change the attribute in the un-versioned definition; and in response to a facet change that cannot be applied to the un-versioned artifact definition in a compatible way, add a new attribute to the un-versioned definition using the set of predefined validation rules associated with the attributes of the versioned artifact definition.
12
The computer program product of claim 8, wherein the set of predefined validation rules comprise one or more predefined validation rules associated with the attributes of the artifact definition and wherein the one or more rules in the set of predefined validation rules validate changes received against a particular version of the versioned definition using the one or more predefined validation rules in the versioned definition, whether the 

The computer program product of claim 8, wherein the set of predefined validation rules comprise one or more predefined validation rules associated with the attributes of the artifact definition and wherein the one or more rules in the set of predefined validation rules validate changes received against a particular version of the versioned definition using the one or more predefined validation rules in the versioned definition, whether 

The computer program product of claim 8, wherein the program instructions executable by the processor unit to cause the processor unit to correlate further comprises program instructions executable by the processor unit to cause the processor unit to correlate at a first level of correlation at an artifact level and at a second level of correlation at an attribute level, wherein the correlation associates artifacts using unique identifiers as applicable to definitions and instances.
13
The computer program product of claim 8, wherein the program instructions executable by the processor unit to cause the processor unit to correlate further comprises program instructions executable by the processor unit to cause the processor unit to correlate at a first level of correlation at an artifact level and at a second level of correlation at an attribute level, wherein the correlation associates artifacts using unique identifiers as applicable to definitions and instances.
14
The computer program product of claim 8, further comprising program instructions executable by the processor unit to cause the processor unit to look up one of the first part and the second part using a remaining one of the first part and the second part which also shares an invariant component, shared by all versions of the versioned definition as well as the un- versioned definition.
14
The computer program product of claim 8, further comprising program instructions executable by the processor unit to cause the processor unit to look up one of the first part and the second part using a remaining one of the first part and the second part which also shares an invariant component, shared by all versions of the versioned definition as well as the un-versioned definition.
15
An apparatus for correlating artifacts between a versioned domain and an un-versioned domain, comprising: a bus; a memory connected to the bus, having program instructions embodied therewith; a processor unit, wherein the processor unit executes the program instructions to cause the apparatus to: generate metadata having attributes of both of the versioned domain and the un- versioned domains, for an artifact in a set of artifacts, wherein the metadata is associated with the set of artifacts used in the versioned domain and the un-versioned domain; CA920140031US02 Page 50 of 55 create an instance using a specific version of a versioned artifact definition, wherein the instance comprises a first part directly created from the versioned artifact definition and a second part created from an un-versioned artifact definition; specify linkages between a respective representation of the artifact in the versioned domain and the un-versioned domain, wherein a specified linkage defines a relationship between multiple versions of an artifact in the versioned domain to a single un-versioned representation of a same artifact in the un-versioned domain; in response to providing a set of facades used to perform a selected one of author, execute and update instances of the artifact from either the versioned domain or the un- versioned domain, receive the selected one of author, execute and update instances of 

An apparatus for correlating artifacts between a versioned domain and an un-versioned domain, comprising: a bus; a memory connected to the bus, having program instructions embodied therewith; a processor unit, wherein the processor unit executes the program instructions to cause the apparatus to: generate metadata having attributes of both of the versioned domain and the un-versioned domains, for an artifact in a set of artifacts, wherein the metadata is associated with the set of artifacts used in the versioned domain and the un-versioned domain; create an instance of the artifact using a specific version of a versioned artifact definition for the artifact, wherein the instance comprises a first part directly created from the versioned artifact definition and a second part created from an un-versioned artifact definition for the artifact; specify linkages between a respective representation of the artifact in the versioned domain and the un-versioned domain, wherein a specified linkage defines a relationship between multiple versions of an artifact in the versioned domain to a single un-versioned representation of a same artifact in the un-versioned domain; in response to providing a set of facades used to perform a selected one of author, execute and update instances of the artifact from either the versioned domain or the un-versioned domain, receive the selected one of author, execute and update instances of 

The apparatus of claim 15, wherein the processor unit executes the program instructions to cause the apparatus to generate metadata further causes the apparatus to:assign a unique identifier (UID) to the artifact which includes an invariant component, shared by all versions of the versioned definition as well as the un-versioned definition, wherein the 

The apparatus of claim 15, wherein the processor unit executes the program instructions to cause the apparatus to generate metadata further causes the apparatus to: assign a unique identifier (UID) to the artifact which includes an invariant component, shared by all versions of the versioned definition as well as the un-versioned definition, wherein the 

The apparatus of claim 15, wherein the processor unit executes the program instructions to further cause the apparatus to:update the artifact definition in the versioned domain, wherein a user change to a latest version n of the artifact definition creates a new version n+1 including the user change, wherein the user change is one of an addition, a removal and a modify and for each user change a corresponding mapping to the un-versioned artifact definition is made to synchronize the un- versioned artifact definition wherein: in response to a change in a validation rule in the set of predefined validation rules associated with the attributes of the artifact definition, make no update to the un-versioned artifact definition; in response to a facet change that can be applied to the un-versioned artifact definition in a compatible, way change the attribute in the un-versioned definition; and in response to a facet change that cannot be applied to the un-versioned artifact definition in a compatible way, add a new attribute to the un-versioned definition using the set of predefined validation rules associated with the attributes of the versioned artifact definition.
18
The apparatus of claim 15, wherein the processor unit executes the program instructions to further cause the apparatus to: update the artifact definition in the versioned domain, wherein a user change to a latest version n of the artifact definition creates a new version n+1 including the user change, wherein the user change is one of an addition, a removal and a modify and for each user change a corresponding mapping to the un-versioned artifact definition is made to synchronize the un- versioned artifact definition wherein: in response to a change in a validation rule in the set of predefined validation rules associated with the attributes of the artifact definition, make no update to the un-versioned artifact definition; in response to a facet change that can be applied to the un-versioned artifact definition in a compatible, way change the attribute in the un-versioned definition; and in response to a facet change that cannot be applied to the un-versioned artifact definition in a compatible way, add a new attribute to the un-versioned definition using the set of predefined validation rules associated with the attributes of the versioned artifact definition.
19
The apparatus of claim 15, wherein the set of predefined validation rules comprise one or more predefined validation rules associated with the attributes of the artifact definition and wherein the one or more rules in the set of predefined validation 

The apparatus of claim 15, wherein the set of predefined validation rules comprise one or more predefined validation rules associated with the attributes of the artifact definition and wherein the one or more rules in the set of predefined validation 

The apparatus of claim 15, wherein the processor unit executes the program instructions to cause the apparatus to correlate further causes the apparatus to correlate at a first level of correlation at an artifact level and at a second level of correlation at an attribute level, wherein the correlation associates artifacts using unique identifiers as applicable to definitions and instances.
20
The apparatus of claim 15, wherein the processor unit executes the program instructions to cause the apparatus to correlate further causes the apparatus to correlate at a first level of correlation at an artifact level and at a second level of correlation at an attribute level, wherein the correlation associates artifacts using unique identifiers as applicable to definitions and instances.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 8 recites "receive a selection the versioned facade."  It appears that Applicant should insert the word "of" after the word "selection."  Correction is required.  Claims 9 and 11-14 are rejected based on their dependencies from claim 8.
Claim 8 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, because the claim recites "in response to providing a set of facades used to perform a selected one from the group consisting of author, execute and update instance of the artifact from either the versioned domain or the un-versioned domain: receive a selection the versioned facade to update instance data, in response to receiving the selection of the versioned facade accessing only those attributes defined on a specific version of the versioned definition and a from either the versioned domain or the un-versioned domain.   Clarification is requested.  Claims 9 and 11-14 are rejected based on their dependencies from claim 8.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, because the claim recites "the versioned facade."  This claim term lacks antecedent basis.  Correction is required.  Claims 9 and 11-14 are rejected based on their dependencies from claim 8.
Claims 15, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In particular, claim 15 recites "in response to providing a set of facades used to perform a selected one from the group consisting of author, execute and update instance of the artifact from either the versioned domain or the un-versioned domain: receive a selection the un-versioned facade to update instance data, in response to receiving the selection of the un-versioned facade, expose the attributes defined in all versions of the versioned definition as mapped to the corresponding attributes in the un-versioned definition, in response to changes made through the un-versioned facade, performed a lookup of the attributes in the corresponding versioned facade, wherein the changes are mapped to that corresponding versioned facade, and corresponding validation rules in the set of the predefined validation rules are checked, as defined by the specific versioned definition."  Examiner interprets this claim as indefinite because if the provided set of facades is from the versioned domain, it is not clear how the un-versioned facade can then be selected and the unversioned definition can be provided from the versioned domain.  Examiner notes that the claim recites from either the versioned domain or the un-versioned domain.   Clarification is required.  Claims 16 and 18-20 are rejected based on their dependencies from claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Klinker et al. (US Pub. No. 2012/0130906 A1) in view of Bloesch et al. (US Pub. No. 8,392,464 B2).
Regarding claim 1, Klinker discloses a computer-implemented method for correlating artifacts between a versioned domain and an un-versioned domain (Klinker, Abstract, first versioned artifact is associated with second unversioned artifact), comprising: 
generating metadata having attributes of both the versioned domain and the un-versioned domains, for an artifact in a set of artifacts ([0021] teaches the second artifact does not support versioning. [0022] teaches "a version identifier to be associated with the second artifact may be automatically calculated or generated." [0023] teaches "The calculated version identifier might be, for example, embedded into the second artifact by appending the calculated version identifier to a file name associated with the second artifact."  The version ID appended to the filename of the second artifact is recognized as metadata; it is generated for the second artifact because the version ID is in fact embedded into the second artifact.), wherein the metadata is associated with the set of artifacts used in the versioned domain and the un-versioned domain ([0021] teaches that the first artifact is versioned.  [0022] teaches "a version identifier to be associated with the second artifact may be automatically calculated or generated." This teaches that the version ID is associated with the first artifact and the second artifact.);
creating an instance using a specific version of a versioned artifact definition, wherein the instance comprises a first part directly created from the versioned artifact definition and a second part created from an un-versioned artifact definition ([0023] teaches "the calculated 
specifying linkages between a respective representation of the artifact in the versioned domain and the un-versioned domain ([0030] teaches "the versioning module may examine the archive R looking for any non-versioned artifacts A1 . . . An and calculate associated version identifiers V1 . . . Vn to uniquely reflect the content of those artifacts. The version identifiers V1 . . . Vn may be generated, for example, by calculating an MD5 fingerprint of the artifact's file contents. Those version identifiers V1 . . . Vn may then be embedded into the artifacts A1 . . . An.  Note that the embedding mechanism may vary based on the type of artifact being processed. For example, in some cases a version identifier might be attached to an artifact's file name. In other cases, a version identifier might be embedded into artifact content. The resulting automatically versioned artifact Ai' represents the original, non-versioned artifact Ai complemented with the version identifier Vi."  The creation of Ai' which represents the original, non-versioned artifact Ai complemented with the version identifier Vi  is recognized as specifying a linkage, in the form of a relationship, between the same non-versioned artifact (A1) and a new representation of the artifact that supports versioning (Ai').), wherein a specified linkage defines a relationship between multiple versions of an artifact in the versioned domain to a single un-versioned representation of a same artifact in the un-versioned domain ([0030] teaches "the versioning module may examine the archive R looking for any non-versioned artifacts A1 . . . An and calculate associated version identifiers V1 . . . Vn to uniquely reflect the content of those artifacts. The version identifiers V1 . . . Vn may be generated, for example, by calculating an MD5 fingerprint of the artifact's file contents. Those version identifiers V1 . . . Vn may then be embedded into the artifacts A1 . . . An.  Note that the embedding mechanism may vary based on the type of artifact being processed. For example, in some cases a version identifier might be attached to an artifact's file name. In other cases, a version identifier might be embedded into artifact content. The resulting automatically versioned artifact Ai' represents the original, non-versioned artifact Ai complemented with the version i."  The version identifiers V1 . . . Vn that may then be embedded into the artifacts A1 . . . An are interpreted as a plurality of version identifiers applicable to each artifact, and thereby being multiple versions of the artifact in the versioned domain.  Further, the automatically versioned artifact Ai' represents the original, non-versioned artifact Ai, so there is a relationship between the versioned instances of artifact in the versioned and the artifact in the unversioned domains.)
in response to providing a set of facades used to perform a selected one from the group consisting of author, execute and update instances of the artifact from either the versioned domain or the un-versioned domain, receiving a selection of one of a versioned facade and an unversioned facade to update instance data and performing the update using a set of predefined validation rules ([0025] teaches "The business process management software deployment container 520 may, for example, receive an indication of a process P' (that supports versioning) and related user interface U' (that does not support versioning) from the first deployment archive 510. In particular, a handler for control flow 522 of the deployment container 520 may receive the process P' from the second deployment archive 510 and a handler for non-versioning artifacts 526 may receive user interface U' from the second deployment archive 510."  
Receiving an indication of a process P' that supports versioning is recognized as receiving a selection of a versioned facade; a process is recognized as a facade.  [0025] further teaches "The handler for control flow 522 may store the process P' in a deployed content repository 524 (and when appropriate, retrieve the process P' from the deployed content repository 524). Note that a prior version of the process (P) is already stored in the deployed content repository 524."  Storing P' is recognized as performing an update because adding to the content repository teaches updating a content repository.  The repository had previously stored an earlier version of the process (P).); and correlating all versions of the artifact definition to a single un-versioned definition, wherein the artifact definition of the single un-versioned definition is also correlated to all versions of the artifact definition ([0035] teaches "Thus, some embodiments may bridge the gap between absolute deployments of non-versioned artifacts and relative deployments of versioned artifacts. That is, some embodiments may transform a relative deployment (e.g., where an archive solely contains the latest versions) of artifacts A1 . . . An into an absolute deployment (e.g., where the archive contains all artifact versions that may need to be available at runtime) of the entire version 1', A1'', . . . ), . . . , (An ', An'', . . . )."  This teaches relating A1 to the entire version history of this artifact (A1', A1'', . . . ) and therefore teaches correlating all versions of a non-versioned artifact A1 to the versions of this artifact (A1', A1'', . . . ).)
Klinker teaches performing a selected one of the author execute and update instances ([0025] teaches performing addition of P', which is recognized as an update instance of the artifact because it adds to the content repository), but Klinker does not expressly disclose performing using a set of predefined validation rules.
However, Bloesch teaches performing using a set of predefined validation rules (Bloesch col. 20, lines 10-25 teaches "a user can perform one of the creating, deleting or writing operations in response to rights 161 that determine whether a user is permitted to perform the operation."  The rights are recognized as validation rules that determine whether a user can perform an update.).
Klinker and Bloesch are combinable at least because they are in the same field of endeavor (e.g. versioning history, See Abstracts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the version association function of Klinker with the selective updating (col. 20, lines 10-25) of Bloesch to limit access to the unversioned and versioned artifacts (Bloesch col. 4, lines 20-30).

Regarding claim 5, Klinker discloses an unversioned instance (Abstract).  Klinker does not explicitly disclose wherein the set of predefined validation rules comprise one or more predefined validation rules associated with the attributes of the artifact definition and wherein the one or more rules in the set of predefined validation rules validate changes received against a particular version of the versioned definition using the one or more predefined validation rules in the versioned definition, whether the instance updated is a versioned instance.
However, Bloesch discloses wherein the set of predefined validation rules (Bloesch col. 23, lines 5-10; security data holds data relating to rights of a user, which are recognized as data having predefined validation rules) comprise one or more predefined validation rules associated with the attributes of the artifact definition (Bloesch et al. col. 19, line 50 to col. 20, line 10; rights can include creating, deleting or writing software related item data of an instance from a versioned and wherein the one or more rules in the set of predefined validation rules validate changes received against a particular version of the versioned definition using the one or more predefined validation rules in the versioned definition, whether the instance updated is a versioned instance (Bloesch col. 20, lines 15-20, an operation is requested for an operation in a repository version, and the rights are evaluated to determine whether the requested operation is permitted).
Klinker and Bloesch are combinable at least because they are in the same field of endeavor (e.g. versioning history, See Abstracts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the version association function of Klinker with the metadata identification (col. 17, lines 60-65) of Bloesch to provide an association between domains (Bloesch col. 1, lines 55-65).

Regarding claim 6, Klinker does not explicitly disclose wherein the correlating further comprises a first level of correlation at an artifact level and a second level of correlation at an attribute level, wherein the correlation associates artifacts using unique identifiers as applicable to definitions and instances.  
However, Bloesch discloses wherein the correlating further comprises a first level of correlation at an artifact level (col. 24, lines 40-50; soft links represent a first level of correlation by referring to other software items stored in repositories) and a second level of correlation at an attribute level (col. 25, lines 1-15; the helper function processes the soft link to return a container version that the soft link refers to), wherein the correlation associates artifacts using unique identifiers as applicable to definitions and instances (col. 5, lines 20-27; a container version is a unique identifier that corresponds to a specified software repository and is applicable to items within the repository; col. 5, lines 1-20, the linking associates software models where a version is determined at runtime, a version is applicable to a definition) .
Klinker and Bloesch are combinable at least because they are in the same field of endeavor (e.g. versioning history, See Abstracts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the version .

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klinker et al. (US Pub. No. 2012/0130906 A1) in view of Bloesch et al. (US Pub. No. 8,392,464 B2), and further in view of Ellison et al. (U.S. Pub. No. 2008/0082974), Seales et al (U.S. Pub. No. 2014/0280323), Streepy (2002/0198885) and Langen et al. (US Pub. No. 2008/0091837).
Regarding claim 2, the combination of Bloesch and Klinker discloses wherein generating metadata further comprises: assigning a unique identifier (UID) to the artifact which includes an invariant component (Klinker ¶ 30; version identifiers may be generated by calculating an MD5 Fingerprint of the artifact’s contents, ¶ 30 the version identifier is attached to the artifact ), shared by all versions of the versioned definition as well as the un-versioned definition (Klinker ¶ 30 the version identifier is attached to the unversioned artifact and is shared by versioned artifacts for identification), wherein the UID is expressed in a first form as Versioned: <common UID>_<version ID> and a second form as Un-versioned: <common UID> (Klinker ¶ 23 the version identifier is appended to the filename of the unversioned artifact; Bloesch col. 18, lines 25-30  the version ID maps to a software unit), wherein a system uses the <common UID> fragment to identify all versions of a same artifact as well as an associated single un-versioned definition  (Bloesch col. 18, lines 25-30  discloses a version ID maps to a software unit) (Klinker, ¶ 30 the version identifier is attached to the unversioned artifact).
Klinker discloses an unversioned domain (Abstract).  The combination of Bloesch and Klinker does not explicitly disclose that the UID is immutable throughout a life of an associated artifact, and 
generating fragments from facets of an attribute that, when changed, make instance data associated with the attribute incompatible with existing instances in the domain, wherein specific facets are considered immutable for a life of the definition and when these specific facets are changed in the versioned domain the changes cause the system to identify the attribute as a brand new addition to a parent definition, wherein the UID is shared by attributes in entirety and is expressed in a format of <UID> <immutable facet 1 value> < ... > <immutable facet n value>.
However, Seales discloses that the UID is immutable throughout the life of an associated artifact (¶ 24; files may be designated by a uniform resource identifier that is path independent and immutable).
Seales is combinable with Klinker and Bloesch at least because they are in the same field of endeavor (e.g. data management, See Abstracts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the version association function of Klinker and the metadata identification of Bloesch with the file system of Seales to assist in efficiently managing a distributed file system network (Seales ¶ 7).
Ellison discloses generating fragments from facets of an attribute that, when changed, make instance data associated with the attribute incompatible with existing instances in the domain (Ellison, ¶ 32 changes to APIs make existing code incompatible), and when these specific facets are changed in the versioned domain, wherein the changes cause the system to identify the attribute as a brand new addition to a parent definition (Ellison, ¶ 32 changes to APIs are breaking changes which deviate from an expectation of software performance, which is interpreted as a brand new addition to an otherwise immutable facet of the API).
Ellison is combinable with Klinker, Bloesch and Seales at least because they are in the same field of endeavor (e.g. data management, See Abstracts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the version association function of Klinker and the metadata identification) of Bloesch with the attribute definition scheme of Ellison to assist in a correlation between domains (Ellison ¶ 9).
Ellison fails to disclose wherein specific facets are considered immutable for a life of the definition.  However, Streepy discloses this claim limitation.  In particular, Streepy discloses that specific facets are considered immutable for a life of the definition.  (Streepy ¶ 77 specific facets are indicated as immutable).
Ellison is combinable with Klinker, Bloesch, Seales and Streepy at least because they are in the same field of endeavor (e.g. data management, See Abstracts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the standardize a multi-level file structure (Streepy ¶ 3). The combination of Klinker, Bloesch, Ellison, Seale and Streepy discloses immutable facet values (Streepy ¶ 77), but does not specifically disclose that the facet values are appended.
Further, Langen discloses wherein the UID is shared by both attributes in entirety and is expressed in a format of <UID> < facet 1 value> < ... > < facet n value> (Langen ¶ 81, an identifier interpreted as a facet is appended to distinguish between multiple versions of an application).
Langen is combinable with Klinker, Bloesch, Ellison, Seale and Streepy at least because they are in the same field of endeavor (e.g. data management, See Abstracts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the version association function of Klinker, the metadata identification) of Bloesch, and the attribute definition scheme of Ellison with the version identification format of Langen to assist in an identification of software attribute (Langen ¶ 81).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klinker et al. (US Pub. No. 2012/0130906 A1) in view of Bloesch et al. (US Pub. No. 8,392,464 B2), and further in view of Newman (U.S. 8,453,052).
Regarding claim 7, Klinker discloses a versioned definition (Abstract; Version history) and an unversioned definition (¶ 29, non-versioned artifacts).  The combination of Bloesch and Klinker does not disclose remaining one of the first part and the second part which also shares an invariant component, shared by all versions of the definition.  
However, Newman discloses wherein a look up of one of the first part and the second part may be performed using a remaining one of the first part and the second part which also shares an invariant component, shared by all versions of the definitions (Newman col. 3, line 60 to col. 4, line 10; two changes 302a and 302b are provided along with a shared common document identifier, the changes are looked up to apply changes to the documents).
Newman is combinable with Klinker and Bloesch at least because they are in the same field of endeavor (e.g. versioning history, See Abstracts).  It would have been obvious to one of .

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klinker et al. (US Pub. No. 2012/0130906 A1) in view of Bloesch et al. (US Pub. No. 8,392,464 B2), and further in view of Kotani (U.S. Pub. No. 2011/0238402).
Regarding claim 4, Klinker discloses updating the artifact definition in the versioned domain (Klinker ¶ 17; a model is updated in a new version, ¶ 18 a model is used to create new artifact definitions) wherein a user change to a latest version n of the artifact definition creates a new version n+1 including the user change (Klinker ¶ 18, a change to the user interface results in an additional version), wherein the user change is one of an addition, a removal and a modify (Klinker ¶ 17; a process can be removed from the model after an update, ¶ 18 a model is used to create new artifact definitions) and for each user change a corresponding mapping to the un-versioned artifact definition is made to synchronize the un- versioned artifact definition (Klinker ¶ 18, changes to the model including unversioned process B’ results in a synchronized change to the unversioned artifact instance created by the model) wherein: in response to a change in a validation rule in the set of predefined validation rules associated with the attributes of the artifact definition, making no update to the un-versioned artifact definition (Bloesch col. 19, lines 50-60; changes to an entry indicate denied rights which prevent changes to be made to software related data);	 in response to a facet change that can be applied to the un-versioned artifact definition in a compatible way, changing the attribute in the un-versioned definition (Bloesch col. 19, lines 55-60; granted attribute rights allow changes to be made to software related data).
Klinker discloses a versioned definition (Abstract; Version history) and an unversioned definition (¶ 29, non-versioned artifacts).  However, the combination of Klinker and Bloesch does not disclose and in response to a facet change that cannot be applied to the definition in a compatible way, adding a new attribute to the using the set of predefined validation rules associated with the attributes of the definition.  
and in response to a facet change that cannot be applied to the  definition in a compatible way, adding a new attribute to the definition using the set of predefined validation rules associated with the attributes of the artifact definition (Kotani Claim 14; an alternative software update is proposed if a software update fails a rule for compatibility).
Kotani is combinable with Klinker and Bloesch at least because they are in the same field of endeavor (e.g. versioning, See Abstracts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the version association function of Klinker and the metadata identification of Bloesch with the updating process of Kotani to provide added security in response to changes (Kotani ¶ 8).

Allowable Subject Matter
Claims 8, 9, and 11-14, are indicated as allowable, if claim 8 is rewritten to overcome the 112 rejections set forth above.  Claims 9 and 11-14 would be allowable based on their dependencies from claim 8.  Similarly, claims 15, 16 and 18-20 are indicated as allowable, if claim 15 is rewritten to overcome the 112 rejection set forth above.  Claims 16 and 18-20 would be allowable based on their dependencies from claim 15.

Response to Arguments
	The rejection under Section 112(b) set forth in the Office Action dated November 24, 2020 is withdrawn in view of Applicant's amendment to claims 1, 8 and 15.  However, claims 8 and 15 have been rejected under Section 112(b) based on Applicant's amendments to these claims.
With regard to the rejection under Section 103, Applicant argues that claim 1, as amended, is allowable over the cited combination of Klinker and Bloesch.  However, Klinker in view of Bloesch teaches receiving a selection of one of a versioned facade and an unversioned facade to update instance data and performing the update using a set of predefined validation rules.  Specifically, [0025] teaches receiving an indication of a process P' that supports versioning.  This teaches receiving a selection of a versioned facade because a process is recognized as a facade in its broadest reasonable interpretation in view of the Specification.  [0025] further teaches updating a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                                                                                                                                                                                                                         /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169